Citation Nr: 1637072	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-48 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a left elbow disability, previously characterized as residuals of a contusion of the left elbow with spur, prior to October 14, 2014.

2.  Entitlement to a disability rating in excess of 10 percent for a left elbow disability after October 14, 2014.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral osteoarthritis of the first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes.

4.  Entitlement to a disability rating in excess of 30 percent for flatfoot (fibromatosis).

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.

7.  Entitlement to service connection for a gastrointestinal disorder, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.

8.  Entitlement to service connection for a liver disorder, claimed as liver failure, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.

9.  Entitlement to service connection for pancreatitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.

10.  Entitlement to service connection for cholecystitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.

11.  Entitlement to service connection for a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1991.  He had service in Southwest Asia from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Atlanta, Georgia.

Due to certain actions taken by the RO on remand, an explanation of two procedural matters is necessary.  First, with respect to the Veteran's left elbow disability, the Board remanded this issue so that the RO could get a new VA examination to ascertain whether the Veteran was entitled to a compensable rating.  However, inexplicably, on remand in December 2014, the RO granted "service connection" for a left elbow disability, assigned a compensable 10 percent rating the effective date of the VA examination, and advised the Veteran that this was a complete grant of benefits.  Significantly, the most recent supplemental statement of the case did not address the Veteran's appellate claim for an increased rating for left elbow disability that was the subject of the Board's September 2014 remand.  Based on a review of this case, it is clear to the Board that there was no new grant of service connection for a separate and distinct disability of the left elbow in December 2014, and it was therefore error for the RO to fail to readjudicate the Veteran's pending increased rating claim because the assignment of a 10 percent rating for only a portion of the appeal period does not constitute a full grant of benefits.   In this regard, the U.S Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the appeal).  Accordingly, notwithstanding the assignment of a compensable rating for the left elbow for a limited time period during the course of the appeal, and notwithstanding the fact that the RO couched the assignment of a compensable rating beginning in October 2014 in the terms of a grant of "service connection," the Veteran's claim for a higher disability evaluation remains in controversy whenever the Veteran has received less than the maximum available benefit, as is the case here.  Given the procedural development of the Veteran's left elbow appeal, the Board modified the issues listed on the first page of this decision accordingly.

Second, with respect to the Veteran's claim for an increased rating for osteoarthritis of the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes, the Board notes that the RO likewise determined in the December 2014 rating decision that "service connection" was warranted for "[f]latfoot (fibromatosis) (previously rated as osteoarthritis, first metatarsophalangeal joints and distal interphalangeal joints second to fifth toes, bilateral feet)" and assigned the Veteran a higher rating for his feet under the Diagnostic Code 5003-5276 for pes planus (flatfoot).   Although fibromatosis was indeed a new disability granted service connection, the Veteran's pending claim for an increased rating for ostearthritis of the toes remained in appellate status.  Therefore, notwithstanding the recharacterization of the issue as one for "service connection," the RO correctly readjudicated the issue of "[e]ntitlement to a rating in excess of 30 percent for osteoarthritis of the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes" in the supplemental statement of the case, recognizing that this was not the highest rating assignable for his pending claim for an increased rating for his osteoarthritis of the toes.  In order to address the entire period on appeal, however, in its December 2015 Remand, the Board recharacterized the issues on appeal to account for the two different ratings assigned for his osteoarthritis throughout the pending claim:  (1) whether the Veteran can get a rating higher than 10 percent prior to October 14, 2014, and (2) whether the Veteran can get a rating higher than 30 percent after October 14, 2014, for his service-connected foot disorder that included not only osteoarthritis but also fibromatosis and was rated only under the diagnostic code for flat feet.  

However, after the Board's December 2015 Remand emphasized that the RO had reduced the 10 percent rating that was in effect for osteoarthritis under Diagnostic Code 5003 since August 25, 1992, in favor of a new rating under the diagnostic code for flat feet to apparently encompass all symptoms of the feet from both osteoarthritis and fibromatosis, the RO, in an April 2016 rating decision, granted entitlement to service connection for "flatfoot (fibromatosis) bilateral (previously evaluated under 5003-5276)" and assigned an evaluation of 30 percent effective October 14, 2014; as well as entitlement to service connection for "osteoarthritis, first metatarsophalangeal joints and distal interphalangeal joints second to fifth toes, bilateral feet" and assigned an evaluation of 10 percent effective August 25, 1992.  As such, the Veteran has now been service connected for "osteoarthritis, first metatarsophalangeal joints and distal interphalangeal joints second to fifth toes, bilateral feet," rated as 10 percent disabling under Diagnostic Code 5003 from August 25, 1992, to the present; "flatfoot (fibromatosis) (previously rated as osteoarthritis, first metatarsophalangeal joints and distal interphalangeal joints second to fifth toes, bilateral feet)," rated as 30 percent disabling under Diagnosis Code 5003-5276 from October 14, 2014, to October 14, 2014; and "flatfoot (fibromatosis) bilateral (previously evaluated under 5003-5276)," rated as 30 percent disabling under Diagnostic Code 5276 from October 14, 2014, to the present.  In effect, this April 2016 decision by the RO effectively assigned the Veteran separate ratings for his osteoarthritis of the bilateral feet and his fibromatosis of the bilateral feet, and rendered nonexistent the period which encompassed all symptoms of the feet from both osteoarthritis and fibromatosis under Diagnostic Code 5003-5276.  As such, the Board has again recharacterized the issues (listed separately as an increased rating for osteoarthritis and an increased rating for fibromatosis ), as listed on the first page of this decision.

As entitlement to service connection for flatfoot (fibromatosis) has been granted and assigned a separate disability rating by the April 2016 rating decision, the issue of "entitlement to service connection for fibromatosis" has been granted in full and is no longer before the Board.

The issues of entitlement to increased ratings for a left elbow disability, osteoarthritis of the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes, and fibromatosis, as well as entitlement to service connection for a gastrointestinal disorder, liver disorder, pancreatitis, cholecystitis, and a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's peripheral neuropathy of the upper extremities does not result from an undiagnosed illness or medically unexplained chronic multisymptom illness, nor is it otherwise etiologically related to service.

3.  The Veteran's peripheral neuropathy of the lower extremities does not result from an undiagnosed illness or medically unexplained chronic multisymptom illness, nor is it otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for peripheral neuropathy of the upper extremities, to include as due to undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110 , 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317.

2.  The criteria for a grant of service connection for peripheral neuropathy of the lower extremities, to include as due to undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110 , 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in September 2008 and February 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to notify, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been associated with the claims file.  In addition, the Veteran was provided with VA examinations with respect to the claims decided herein in January 1996, November 2008, and October 2014.  The examinations are sufficient evidence for deciding these claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The examination reports for the most part represent the most probative evidence for the claims. Thus, VA's duty to assist has been met.

The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities, which he attributed, in part, to his service in the Gulf War.  In correspondence dated in July 1997, the Veteran was informed that his unit was near Khamisiyah, Iraq, in early March 1991, and that he may have been exposed to "a very low level of nerve agents" when rockets were destroyed in the pit area at Khamisiyah on March 10, 1991.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy (as an organic disease of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

Compensation may be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2015). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2015).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness.  Id. at 9.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015). 

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGPREC 2-97 (January 16, 1997).  Service connection, however, may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of his service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Here, a review of the Veteran's service treatment records does not reveal complaints of or treatment related to peripheral neuropathy or chronic symptomatology of the upper and/or lower extremities.  However, the Veteran was provided with a VA Persian Gulf Examination in January 1996, at which time he reported "some paresthesias in the hands."  Upon objective examination, ankle jerks were absent, and the examiner opined that the Veteran's unspecified idiopathic peripheral neuropathy was secondary to his "long history of fairly heavy ethanol intake."  The Veteran was provided with a VA Gulf War Guidelines examination in November 2008, at which time he was diagnosed as having, "Neuropathy of the bilateral upper extremities at least as likely as not secondary to his longstanding history of alcohol use."  In a June 2009 VA electromyography (EMG) consultation, the Veteran was diagnosed as having sensorimotor peripheral polyneuropathy with axonal and demyelinating features, and the physician opined that this conditions "may be related to nerve agent exposure while serving in Gulf War, diabetes, or EtOH."  The Veteran was provided with a VA examination in October 2014, at which time he was diagnosed as having diabetic neuropathy of lower extremities as well as carpal tunnel syndrome of the upper extremities.  However, the examiner opined that "there is no evidence of a chronic disability pattern.  The veteran has multiple symptoms that are attributable to his multiple diagnoses.  The veteran has diagnoses with a clear and specific etiology.  Therefore, it is less likely than not that the veteran's current diagnoses were related to a specific event, injury that occurred during his Gulf War service."

After review of the evidence, the Board finds that service connection is not warranted for peripheral neuropathy of the upper or lower extremities on any basis.  Initially, the Board reiterates that the Veteran's service treatment records were negative for any complaints, symptoms, findings, or diagnoses of any neuropathy or precursor thereto.  The record also reflects that neuropathy was not documented until January 1996, several years after the Veteran's May 1991 separation from service, at which time he reported "some paresthesias in the hands."  Moreover, the record does not reflect any ongoing symptoms since service, and there is no competent evidence of a nexus between the Veteran's peripheral neuropathy and service.  

 Regarding the theory of the neuropathy being due to an undiagnosed illness, the preponderance of the medical evidence of record is against the claim that the Veteran's peripheral neuropathy is an undiagnosed illness or medically unexplained chronic multisymptom illness.  The January 1996 VA Persian Gulf Examination opined that the Veteran's unspecified idiopathic peripheral neuropathy was secondary to his "long history of fairly heavy ethanol intake," while the November 2008 VA Gulf War Guidelines Examination concluded the his neuropathy of the bilateral upper extremities was at least as likely as not secondary to his longstanding history of alcohol use.  Although the Veteran has emphasized the report of a June 2009 VA EMG consultation in which the examiner diagnosed the Veteran as having sensorimotor peripheral polyneuropathy with axonal and demyelinating features which "may be related to nerve agent exposure while serving in Gulf War, diabetes, or EtOH," the Board finds the equivocal nature of this opinion diminishes its probative value.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim.  The Court has held that that use of equivocal language such as "possible," or, in this case, " may be" makes a statement by an examiner which is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record and based upon current medical knowledge, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, the October 2014 VA examiner also specifically noted that there was no undiagnosed illness and determined that peripheral neuropathy is not a medically unexplained chronic multisymptom illness.  This evidence thus weighs against entitlement to compensation under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317. 

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

The Veteran also seeks entitlement to increased ratings for a left elbow disability, osteoarthritis of the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes, and fibromatosis, as well as entitlement to service connection for a gastrointestinal disorder, liver disorder, pancreatitis, cholecystitis, and a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a gastrointestinal disorder, a review of the Veteran's service treatment records does not reveal complaints of or treatment related to the gastrointestinal system or chronic gastrointestinal symptomatology.  The Veteran was provided with a VA examination in October 2014, at which time he was diagnosed as having gastroesophageal reflux disease (GERD), to include symptoms of dysphagia and pyrosis.  At that time, the Veteran reported that his symptoms of belching and heartburn began in the 1990s.  However, the examiner opined that "there is no evidence of a chronic disability pattern. The veteran has multiple symptoms that are attributable to his multiple diagnoses.  The veteran has diagnoses with a clear and specific etiology.  Therefore, it is less likely than not that the veteran's current diagnoses were related to a specific event, injury that occurred during his Gulf War service."  Although the VA examiner ruled out the Veteran's symptoms as being an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms qualifying for the presumption under 38 C.F.R. § 3.317, the examiner did not provide an opinion as to whether the Veteran's diagnosed GERD was incurred in or as a result of his period of active duty service on a direct basis.  As such, the Board finds that the October 2014 VA examination report is inadequate, and a new opinion must be obtained to address the likelihood that the Veteran's diagnosed GERD was incurred during or is otherwise related to his period of active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination is adequate.).

With respect to the issue of entitlement to service connection for pancreatitis, a review of the Veteran's service treatment records does not reveal complaints of or treatment related to pancreatitis or other chronic pancreatic symptomatology.  A review of post-service treatment records reveals that the Veteran was diagnosed as having pancreatitis in June 2007.  The Veteran was provided with a VA examination in October 2014, at which time he was diagnosed as having pancreatitis.  However, the examiner opined that "there is no evidence of a chronic disability pattern. The veteran has multiple symptoms that are attributable to his multiple diagnoses.  The veteran has diagnoses with a clear and specific etiology.  Therefore, it is less likely than not that the veteran's current diagnoses were related to a specific event, injury that occurred during his Gulf War service."  Although the VA examiner ruled out the Veteran's symptoms as being an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms qualifying for the presumption under 38 C.F.R. § 3.317, the examiner did not provide an opinion as to whether the Veteran's diagnosed pancreatitis was incurred in or as a result of his period of active duty service on a direct basis.  As such, the Board finds that the October 2014 VA examination report is inadequate, and a new opinion must be obtained to address the likelihood that the Veteran's diagnosed pancreatitis was incurred during or is otherwise related to his period of active duty service.  See Barr, supra.

With respect to the issue of entitlement to service connection for cholecystitis, a review of the Veteran's service treatment records does not reveal complaints of or treatment related to cholecystitis or other chronic symptomatology of the gall bladder.  However, VA treatment records reveal that the Veteran was diagnosed as having chronic cholecystitis in April 1998, at which time his gall bladder was removed.  The Veteran was provided with a VA examination in October 2014, at which time he was diagnosed as  being status post cholecystectomy.  However, the examiner opined that "there is no evidence of a chronic disability pattern.  The veteran has multiple symptoms that are attributable to his multiple diagnoses.  The veteran has diagnoses with a clear and specific etiology.  Therefore, it is less likely than not that the veteran's current diagnoses were related to a specific event, injury that occurred during his Gulf War service."  Although the VA examiner ruled out the Veteran's symptoms as being an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms qualifying for the presumption under 38 C.F.R. § 3.317, the examiner did not provide an opinion as to whether the Veteran's diagnosed cholecystitis was incurred in or as a result of his period of active duty service on a direct basis.  As such, the Board finds that the October 2014 VA examination report is inadequate, and a new opinion must be obtained to address the likelihood that the Veteran's diagnosed cholecystitis was incurred during or is otherwise related to his period of active duty service.  See Barr, supra.

With respect to the issue of entitlement to service connection for a liver disorder, the Veteran was provided with a VA examination in October 2014, at which time the examiner indicated that the Veteran did not now have, nor had he ever been diagnosed as having, a liver condition.  However, the examiner then stated that the Veteran currently had signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.   Finally, the examiner concluded that there was "no current evidence of liver failure or cirrhosis on above examination."  Based on this examination, it is not clear whether the Veteran is currently diagnosed as having cirrhosis or another liver disability.  See Hicks v. Brown, 8 Vet.App. 417, 422   (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Therefore, based on the inadequacy of the VA opinion, the claim must be remanded to obtain a new VA opinion to determine the likelihood that the Veteran has a current liver disability that was incurred in or otherwise related to his period of active duty service.  

With respect to the issues of entitlement to increased ratings for a left elbow disability, flatfoot (fibromatosis), and osteoarthritis of the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes, the Board notes that the Veteran was last provided examinations with respect to these disabilities in October 2014, approximately two years ago.  However, VA treatment and physical therapy records dated since that time suggest that these disabilities may have worsened in severity since October 2014.  Therefore, the Veteran should be scheduled for updated VA examinations of his feet and left elbow on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 408   (1997) (requiring a new examination where the evidence reflects that a disability has increased in severity since the time of the last VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, with respect to the issue of entitlement to service connection for a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as a result of exposure to herbicide agents, the Board finds that it is inextricably intertwined with the other claims remanded herein.  Accordingly, the claim of entitlement to service connection for a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of another).  As the Board finds (due to the overlapping symptomatology) that the examinations undertaken with respect to the other claims remanded herein will likely produce evidence relevant to the adjudication of the claim of entitlement to service connection for a disorder manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, the claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his diagnosed GERD with dysphagia and pyrosis.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  

After an examination and review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder began in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his diagnosed pancreatitis.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  

After an examination and review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed pancreatitis began in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his diagnosed cholecystitis.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  

After an examination and review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cholecystitis began in service, was caused by service, or is otherwise related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic liver disability or undiagnosed illness manifested by liver dysfunction.

The complete record, to include a copy of this remand and the claims file, must be made available to and reviewed by the examiner in conjunction with the examination. Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

 Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

 (a) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's liver symptoms constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

 (b) whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's liver symptoms constitute a functional diagnosable disorder or disorders.

 (c) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

 The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Schedule the Veteran for an appropriate examination in order to determine the current severity of his left elbow disability.  The claims file and any pertinent records must be made available to the examiner for review. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitations of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should specifically discuss any neurological residuals of the Veteran's left elbow disability.  Specifically, the examiner should state whether the Veteran has any neurological manifestations due to his left elbow disability, and if so, he or she should provide any relevant findings.

6.  Schedule the Veteran for a VA podiatry examination to assess the current severity of his flatfoot and osteoarthritis of the feet.  The claims file and a copy of this Remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

 The examiner is asked to make the following determinations:

 (a) Identify and describe in detail all specific manifestations and residuals of the Veteran's flatfoot and osteoarthritis of the bilateral feet.

 (b) State whether the specific manifestations and residuals of the Veteran's flatfoot could be described as (i) mild and relieved by built-up shoe or arch support; (ii) moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet; or (iii) severe bilateral impairment manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

 (c) State whether the Veteran's osteoarthritis results in any limitation of motion or limitation of function associated with his feet.  If possible, any limitations should be noted in terms of degree of loss of motion.

 The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and afford them the approximate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


